        Case 1:18-cv-11924-FDS Document 18-1 Filed 11/29/18 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
             Plaintiff               )
                                     )
v.                                   )
                                     )
WILMINGTON SAVINGS FUND              ) CIVIL ACTION NO. 1:18-CV-11924-FDS
SOCIETY FSB, D/B/A CHRISTIANA        )
TRUST, NOT IN ITS INDIVIDUAL         )
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
            Defendant                )
___________________________________ )

               PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION


       Mr. Vanderhoop, Plaintiff in the above-entitled case, moves this honorable Court for a
preliminary injunction enjoining the defendants, their agents, servants, employees, attorneys, and
those persons in active concert, or participation with them, from foreclosing on Mr.
Vanderhoop’s home, located at 17 Old South Road in Aquinnah, Massachusetts.


       Unrestrained the defendants will immediately conduct a foreclosure auction sale of Mr.
Vanderhoop’s home. Immediate and irreparable injury, loss, and damage will result to Mr.
Vanderhoop and his family by reason of the threatened actions of the defendant. Defendant will
not be unduly harmed as a result of this preliminary injunction. Mr. Vanderhoop has no adequate
remedy at law. Public policy in Massachusetts will be helped by demanding that the laws and
regulations designed to help struggling homeowners are enforced.


       WHEREFORE, Mr. Vanderhoop requests that this honorable court grant him a
preliminary injunction and any other such relief as this Court deems just, equitable, and
appropriate.

November 27, 2018                                    Respectfully submitted,
                                                     MATTHEW VANDERHOP
Case 1:18-cv-11924-FDS Document 18-1 Filed 11/29/18 Page 2 of 2



                                  By his attorney,


                                  “/s/”Deborrah M. Doman
                                  Deborrah M. Dorman, Esq., #635729
                                  Law Office of Deborrah M. Dorman
                                  Post Office Box 944
                                  Tisbury, MA 02568
                                  (774) 563-0040
                                  dormandmd@aol.com
